EXHIBIT 10.85

2009 Long-Term Incentive Equity Grants

On December 15, 2008 the Compensation Committee and Board of Directors approved
the long-term incentive equity grants to those individuals set forth below in
the amount and upon the terms and conditions set forth below.

General Terms of Grant:

 

* Form of grant: A combination of stock option and restricted stock unit awards
for executive officers and only stock options for non-employee directors.

 

* Vesting: Both the stock option grant and the award of restricted stock units
vest equally over a 3 year period.

 

* Grant date: December 16, 2008.

 

* Exercise Price for Stock Options: $22.655.

 

* Number of stock options and restricted stock units:

 

     Stock Option    RSU

Daniel C. Ustian, Chairman, President and CEO

   91,656    18,057

William A. Caton, Executive Vice President and Chief Risk Officer

   41,942    8,263

Terry M. Endsley, Executive Vice President Chief Financial Officer

   31,959    6,296

Deepak T. Kapur, President—Truck Group

   31,959    6,296

Pamela J. Turbeville, SVP & CEO Navistar Financial Corporation

   20,703    4,078

Steven K. Covey, SVP, General Counsel and Chief Ethics Officer

   20,703    4,078

Each Non-Employee Director—3,600 stock options in lieu of their traditional
annual stock option grant of 4,000 shares.

 

E-45